Citation Nr: 0501968	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 
1993, for the award of service connection for diabetes 
mellitus, type II.

2.  Entitlement to an effective date earlier than January 14, 
1993, for the award of service connection for peripheral 
neuropathy of both lower extremities.

3.  Entitlement to an effective date earlier than January 14, 
1993, for the award of service connection for special monthly 
compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran honorably served on active duty from August 1966 
to July 1970.  He received a Combat Infantryman's Badge, a 
Purple Heart, a Bronze Star Medal, a Vietnam Gallantry Cross 
with Bronze Star, and other medals for his service in 
Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO awarded service connection for diabetes 
mellitus, type II and peripheral neuropathy of both lower 
extremities, and awarded special monthly compensation based 
on the loss of use of a creative organ and assigned an 
effective date of January 14, 1993, for each of these awards.  
The veteran asserts that he warrants an earlier effective 
date.

In October 2004, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.




FINDING OF FACT

An original claim for compensation, which included a claim 
for service connection for diabetes mellitus, was first 
received at the RO on January 14, 1993.  


CONCLUSION OF LAW

The legal criteria for an effective date earlier than January 
14, 1993, for the award of service connection for diabetes 
mellitus, type II, and peripheral neuropathy of both lower 
extremities and the award for special monthly compensation 
based on the loss of use of a creative organ have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been awarded service connection for diabetes 
mellitus, type II, and for peripheral neuropathy of both 
lower extremities and awarded special monthly compensation 
based on the loss of use of a creative organ, all effective 
January 14, 1993.  He contends that because he was diagnosed 
with diabetes mellitus, type II, in 1986 that he should be 
awarded each of these benefits as of that date, since he had 
the disability, for which service connection has been 
awarded, as of that date.  

The record reflects that the veteran submitted a VA Form 21-
526, Veteran's Application for Compensation or Pension, on 
January 14, 1993.  When asked if the veteran had ever filed a 
claim for any benefit with VA, the veteran indicated that he 
had filed a claim for hospitalization or medical care.  He 
did not check the box, which would have indicated that he had 
filed a claim previously for "Disability Compensation or 
Pension."  Regardless, the veteran has conceded that he did 
not submit an application for compensation prior to January 
14, 1993.

At the October 2004 hearing before the undersigned, the 
veteran testified that between the time he was diagnosed with 
diabetes mellitus in 1986 and 1993, he was too sick to file a 
claim for compensation for diabetes mellitus.  He stated that 
at the time he was diagnosed with diabetes mellitus, he 
developed several other disabilities, which affected his 
ability to file a claim.  The veteran stated that he filed a 
claim for Social Security benefits at the same time he filed 
his claim with VA and that the Social Security Administration 
granted him disability benefits immediately as of January 
1993.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004) 
(emphasis added).

After having carefully reviewed the evidence of record, 
including the veteran's testimony, the Board finds that 
entitlement to an effective date earlier than January 14, 
1993, for the award of service connection and special monthly 
compensation is legally precluded.  The reasons follow.

The record reflects that the veteran was discharged from 
service on July 17, 1970.  A VA Form 21-526, Veteran's 
Application for Compensation or Pension, completed by the 
veteran, was received at VA on January 14, 1993.  The veteran 
has conceded that he first filed his claim for compensation 
for diabetes mellitus and its residuals on January 14, 1993.  
This date far exceeds the one-year period following his 
discharge from service, and would not allow an effective date 
of July 18, 1970, for the grant of service connection.  38 
C.F.R. § 3.400(b)(2)(i).  The Board is aware that the veteran 
has not argued that he warrants service connection as of the 
day following his discharge from service, but is addressing 
this issue for thoroughness.  

Applying the statute and the regulations cited above, the 
veteran is not entitled to an effective date earlier than 
January 14, 1993, for the award of service connection and 
special monthly compensation.  The statute is clear.  It 
states that the effective date of an award based on an 
original claim for service connection "shall not be" prior 
to the date of receipt of claim.  The regulation is clear.  
It states that if the claim is not received within one year 
following separation from service, then the effective date is 
the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 and 3.400(b)(2)(ii).  Thus, even if 
the Board conceded that entitlement would have arisen as of 
1986, when the veteran was diagnosed with diabetes mellitus, 
the date of claim is January 14, 1993, and, thus, the later 
date is the controlling date for the effective date assigned 
under the factual circumstances of this case.  See id.; see 
also 38 U.S.C.A. § 5110(a) (effective date of original claim 
shall not be earlier than the date of receipt of application 
therefor).  Further, the Court has acknowledged that the 
effective date based on an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a casual connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  LaLonde v. West, 12 Vet. 
App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997), and 
Wright v. Gober, 10 Vet. App. 391 (1997).  Stated 
differently, based on the facts in this case, an effective 
date earlier than January 14, 1993, is legally precluded.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The Board is aware that the veteran has stated that he was 
unable to file a claim prior to January 14, 1993, because he 
was in poor health.  However, while the Board is sympathetic 
to the veteran's illnesses back in 1986, the law and 
regulations do not allow the veteran's physical incapacity to 
be a basis to grant an earlier effective date for 
compensation benefits.  Under 38 C.F.R. § 3.400(b), it allows 
for retroactive benefits for pension only.  See id.  The 
regulation addressing effective dates does not have any 
provision allowing retroactive benefits for a claim for 
compensation.  See id. at (2).  Thus, the veteran's 
allegations of not being able to file a claim prior to 
January 14, 1993, due to physical disabilities do not assist 
him in obtaining an earlier effective date.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  The Board finds, however, 
that the statute and the regulations are inapplicable in this 
case.  VA's General Counsel issued a decision, which found 
that under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 2004); see also Manning v. Principi, 
16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) (Court held that the VCAA had no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  
Therefore, in a case such as this, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, for the reasons stated above.  

The Board notes that it is appreciative of the veteran's 
testimony at the October 2004 hearing and regrets that a more 
favorable determination could not be made in this case.  
Again, the Board notes that the veteran is a well-documented 
decorated veteran from the Vietnam Era, and the testimony he 
provided at the hearing was credible.  The law, however, 
provides no means by which an earlier effective date may be 
granted.  


ORDER

Entitlement to an effective date earlier than January 14, 
1993, for the award of service connection for diabetes 
mellitus, type II, is denied.

Entitlement to an effective date earlier than January 14, 
1993, for the award of service connection for peripheral 
neuropathy of both lower extremities is denied.

Entitlement to an effective date earlier than January 14, 
1993, for the award of service connection for special monthly 
compensation based on loss of use of a creative organ is 
denied.



_______________________________________________
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


